DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         ANTHONY J. STOKES,
                             Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D20-1411

                          [September 10, 2020]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; James I. Cohn, Judge;
L.T. Case No. 99-002141 CF10A.

   Anthony J. Stokes, Florida City, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

LEVINE, CJ., FORST and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.